Citation Nr: 1424207	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-23 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for status-post left shoulder with degenerative joint disease and a residual scar.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office.  

Although the Veteran was afforded the opportunity to testify at Board hearing on February 14, 2014, he requested a postponement of that scheduled proceeding.  Accordingly, a new hearing was scheduled for March 28, 2014.  However, the Veteran declined to appear on the designated date.  He has not provided any explanation for his absence nor requested another hearing date.  Accordingly, the Board finds he has effectively waived his right to testify in support of his appeal.

Additionally, the Board finds that, for the reasons set forth below, the evidence currently of record supports the award of an initial compensable (10 percent) rating for the painful motion associated with the Veteran's left shoulder disorder.  However, further development is necessary to determine whether additional VA compensation is also warranted for that service-connected disability.  

Accordingly, the issue of entitlement to a rating in excess of 10 percent for status-post left shoulder with degenerative joint disease and a residual scar is REMANDED to the Agency of Original Jurisdiction.  


FINDING OF FACT

Throughout the entire appeal period, the Veteran's status-post left shoulder with degenerative joint disease and a residual scar has been productive of functional loss due to painful motion.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent for status-post left shoulder with degenerative joint disease have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5201 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his left shoulder disorder is worse than contemplated by his currently assigned disability evaluation and that a compensable rating is therefore warranted for that service-connected disability.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Moreover, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Of particular relevance to the instant case, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  Instead, the Board will confine its analysis to the aforementioned provisions governing painful motion, which has been demonstrated with respect to the Veteran's left shoulder disorder.

Specifically, the report of the Veteran's October 2011 VA examination documents his complaints of pain and discomfort in his left shoulder.  See October 2011 VA Examination Report.  Conversely, the report also indicates that concurrent range of motion testing was not adversely affected by pain.  Id.  Tellingly, however, the Veteran has since argued that his left shoulder symptoms were not "fully evaluated" during the course of this "20-minute" physical evaluation.  See February 2012 Notice of Disagreement.  He has further alleged that, in his civilian occupation as a welder, he experiences significant functional loss due to pain, which manifests whenever he adjusts his left shoulder while working "in tight places and constantly holding things [such as a] left metal pipe with [his] left hand."  See February 2012 Notice of Disagreement, August 2012 VA Form 9.

The Veteran is competent to report a history of painful left shoulder motion and ensuing occupational impairment, which is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding matters which are within his personal knowledge and experience).  Accordingly, in light of his assertions, which are documented both in the October 2011 VA examination report and in his own subsequent written statements, the Board finds that, pursuant to Burton, an initial rating of 10 percent is warranted for his service-connected status-post left shoulder with degenerative joint disease and a residual scar.  See 38 C.F.R. §§ 4.59, 4.71a.  

While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the Veteran's claim would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  Moreover, in light of that forthcoming development, VA's duties to notify and assist have not yet been completed and, thus, need not be addressed at this time.


ORDER

An initial rating of 10 percent for status-post left shoulder with degenerative joint disease and a residual scar is granted, subject to the law and regulations governing payment of monetary benefits.





REMAND

In this decision, the Board grants entitlement to an evaluation of 10 percent but is remanding to determine whether a rating in excess of 10 percent is warranted.  Before a determination can be made as to whether the Veteran is entitled to additional VA compensation for his left shoulder disorder, further development is required.  38 C.F.R. § 19.9 (2013).

As noted in the preceding section, the Veteran has alleged that the October 2011 VA examination conducted in support of his claim failed to fully account for the degree of functional loss associated with his left shoulder disorder.  See February 2012 Notice of Disagreement; August 2012 VA Form 9.  Notably, he has also reported a history of recent private treatment for that service-connected disability.  See December 2013 Veteran Correspondence.  

The Veteran's statements suggest that his left shoulder disorder may be more severe than indicated during his October 2011 VA examination and that his overall service-connected disability picture may have worsened since that time.  Accordingly, the Board has no discretion but to remand for a new VA examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

A remand is also necessary to elicit outstanding private treatment records, which the Veteran has identified in his December 2013 correspondence, as well as any additional lay or clinical evidence that he submits personally or authorizes VA to obtain on his behalf.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify and authorize the release of all outstanding private treatment records that are pertinent to his appeal, to specifically include records from the "non-VA doctor" who reportedly administered an injection and prescribed oral medication for the left shoulder disorder at issue.   See December 2013 Veteran's Correspondence.  

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the Veteran's claims file.  

If any records sought are not obtained, notify the Veteran and his representative, explaining the efforts undertaken to obtain such records and describing any further action that is necessary.  

2.  Invite the Veteran to submit any additional medical and hospitalization records, or other clinical or lay evidence, which lies within his own possession, or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature, extent, and severity of his service-connected left shoulder disorder, to include the impact of any scars, e.g., whether they are tender or painful.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

3.  After completing the above development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected left shoulder disorder (status-post left shoulder with degenerative joint disease and residual scar).  

The entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System (VBMS)) should be made available to, and reviewed by, the examining VA clinician, and examination report should expressly note that such evidentiary review took place.   

All appropriate tests and studies should be conducted.  All findings and conclusions -- specifically including any complaints of pain expressed by the Veteran -- should be set forth in a legible report.  

In addition, the VA examiner should expressly address the following:

i)  Report the ranges of motion of the left shoulder in degrees.  If the Veteran demonstrates any limitation of motion, comment upon the extent, if any, to which pain is a factor, as supported by adequate pathology and evidenced by his own visible behavior. 

ii)  Discuss any additional functional impairment of the left shoulder, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any such functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free flexion and extension.

iii)  Describe the impact of any medications taken by the Veteran to treat his left shoulder disorder, to include the impact of such medications on his range of motion and other underlying symptoms.

iv)  Specify the nature, extent, size and number of any post-operative scar(s) associated with the Veteran's left shoulder disorder, and discuss whether they are either tender or painful.

v)  Identify any neurological manifestations or other clinical impairment related to the Veteran's left shoulder.

vi)  Comment on the degree of social and occupational impairment attributable to the Veteran's left shoulder disorder, including what types of employment and other activities would be limited because of that service-connected disability and whether any such limitation is likely to be permanent.  

In making these determinations, the VA examiner should expressly address the Veteran's own assertions regarding the occupational and other functional impairment posed by his left shoulder disorder.  In this regard, the VA examiner's attention is directed to the Veteran's account of having to increase his medication regimen in response to his worsening left shoulder pain and related symptoms.  See August 2012 VA Form 9.  The VA examiner should also consider the Veteran's description of how such symptoms are exacerbated by his "work[ing] 16 hour [days]" in a civilian occupation that requires him to "repeatedly weld in tight places and constantly hold[] things [such as] left metal pipe[s] with [his] left hand" and to "adjust [his left] shoulder in different angles."   See id.; see also August 2012 VA Form 9.  

4.  After undertaking any additional development necessary to comply with the terms of this remand, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


